In an action to recover damages for medical malpractice and wrongful death, the defendant third-party plaintiff/second third-party plaintiff appeals from an order of the Supreme Court, Kings County (Rivera, J.), dated August 15, 2006, which granted that branch of the motion of the third-party defendant which was to dismiss the third-party complaint pursuant to CPLR 3211 (a) (8), and granted that branch of the separate motion of the second third-party defendants which was to dismiss the second third-party complaint pursuant to CPLR 3211 (a) (8).
Ordered that the order is affirmed, with one bill of costs payable by the defendant third-party plaintiff/second third-party plaintiff to the third-party defendant and the second third-party defendants appearing separately and filing separate briefs.
As conceded by the defendant third-party plaintiff/second third-party plaintiff, AFMSM, Inc., sued herein as Atlantic Hemodialysis Center (hereinafter AFMSM), the plaintiff failed to properly serve it with the summons and complaint (see e.g. De Candia v Hudson Waterways, 89 AD2d 506, 507 [1982]; see also Gajdos v Haughton El., 109 AD2d 729 [1985]; Jacobs v Zurich Ins. Co., 53 AD2d 524 [1976]). Therefore, contrary to AFMSM’s contention, the Supreme Court properly granted those branches of the separate motions of the third-party defendant New York Dialysis Services, Inc., and the second third-party defendants Bio-Medical Applications of New York, Inc., and FMS New York, Inc., which were to dismiss the third-party complaint and the second third-party complaint, respectively (see Prigent v Friedman, 264 AD2d 568, 569 [1999]; see also Cogan v Madeira Assoc., 1 AD3d 1066 [2003]; Nickerson v City of New York, 309 AD2d 588 [2003]; Braithwaite v 409 Edgecombe Ave. HDFC, 294 AD2d 233, 234 [2002]; Martinez v One Plus *666Rental Sys., 247 AD2d 594 [1998]; Lewis v Borg-Warner Corp., 35 AD2d 722 [1970]).
The remaining contention of AFMSM is without merit. Skelos, J.P., Santucci, Lifson and Carni, JJ., concur.